El Juez Asociado SR. Aldbey,
emitió la opinión del tribunal.
Lino M. Alvarez demandó en la Corte de Distrito de Gua-yama a la sociedad industrial “Sues. de C. & J. Fantauzzi” por perturbaciones (nuisances) alegando en primer término que bacía dos meses que babía comprado una casa radicada en la calle del Sol del pueblo de Arroyo, en esta isla,, y que una línea férrea que la demandada tiene construida desde bace unos cinco o seis años para transportar principalmente sus azúcares y lo demás que necesita entre su central azuca-rera “Lafayette” y sus almacenes, al entrar en el pueblo de Arroyo cruza la calle del Sol, con la sola autorización del municipio, sin franquicia del Consejo Ejecutivo ni de auto-ridad competente, y pasa a unos ocho pies de su casa, pro-duciendo las trepidaciones de los trenes viva incomodidad y malestar en los habitantes de ella, perturbándoles el sueño cuando pasan de noebe y haciéndoles incómoda y desagra-dable la vida, y que, además, el humo de sus locomotoras inunda el patio de la casa llenándolo de fragmentos de carbón, mancha y desfigura la pintura de la casa y perjudica y des-truye el confort de sus habitantes.
*838También alegó que la demandada lia edificado en terre-nos suyos, pero a veinte pulgadas de distancia del patio del demandante, un gran tanque de hierro para depositar hasta más de cien mil galones de mieles, las que depositadas allí exhalan continuamente olores desagradables y emanaciones insalubres de fermentación natural que necesariamente tienen que respirar y aspirar los habitantes de su casa con gran per-juicio, peligro y detrimento para su salud, comodidad y bien-estar.
Expuso asimismo que el ferrocarril y el tanque son obras permanentes, las molestias e inconvenientes que proporcio-nan perpetuos, que le han causado y le causan daños y per-juicios porque a causa de las incomodidades y peligros que proporcionan los trenes y las mieles su arrendatario no sólo se ha negado a mejorar el canon de arrendamiento sino que le ha notificado que se mudará de la casa tan pronto encuentre otra; que le han privado de hacer un negocio con ella; que le han atribuido a su propiedad fama de insalubre, incómoda y peligrosa, dificultando su alquiler; que la inhalación del ácido carbónico que emanan las mieles en fermentación y la aspi-ración del humo y de los fragmentos de carbón predisponen a los moradores de la casa a graves enfermedades, disminuye su valor, mancha y desfigura su pintura, ensucia el zinc y las paredes, y la emanación natural del tanque contribuye a la oxidación del techo y la precipita.
Después de consignar el demandante que por la proximi-dad del ferrocarril y del tanque a su casa es la única persona que en el pueblo de Arroyo sufre por ellos perjuicios de ca-rácter privado, concluyó pidiendo al tribunal ordene que cese el tránsito del ferrocarril por el sitio donde se encuentra y que la demandada le pague seiscientos pesos por los daños y perjuicios alegados, más las costas y honorarios de su abo-gado.
La excepción de la demandada de que los hechos expues-tos en esa demanda no determinan causa de acción en favor del demandante fue sostenida por la corte de distrito fun-*839dándose en qne no alega qne el ferrocarril se opera y man-tiene negligentemente; y -en cnanto al tanque porqne no con-signa por qné constituye nn estorbo público o privado. Ha-biendo rebasado el demandante enmendar sn alegación, como le permitía la corte, pidió qne se dictara sentencia, la qne í’né registrada declarando sin lugar la demanda con imposi-ción de costas, desembolsos y honorarios de abogado y contra ella estableció la apelación que resolvemos.
Guando los ferrocarriles ban sido construidos con permiso de autoridad competente no se considera como estorbo o per-tui ' ación (músance) el ruido, humo, vibración, etc., que pro-duren, aunque pasen por las calles de una población, a menos quo tales molestias sean consecuencias de ser operados o manejados negligentemente. 33 Cyc. 644 y 645. La razón de esta regla está en los grandes beneficios que los ferrocarriles producen a la comunidad por lo que ante ellos cede el mal menor, si es natural de la explotación y no producto de ne-gligencia en su manejo.
Sentado esto, la cuestión a decidir en este caso es si ale-gando la demanda que el ferrocarril de que se trata cruza la calle del Sol del pueblo de Arroyo con permiso de su mu-nicipio solamente, es éste suficiente para que se entienda construido con permiso de autoridad competente y sea por tanto necesario alegar que su manejo negligente es la causa del mal de que se queja el demandante.
Los municipios son creación de la legislatura y no tienen otros poderes que los que les delega; y entre las facultades que la legislatura concedió a los municipios no se encuentra' la de otorgar permisos para que se- establezcan ferrocarriles por las calles de sus poblaciones, pues la facultad que tienen por la ley para deslindar, abrir y conservar sus calles no comprende la de convertirlas en todo o en parte en un ferro-carril; y como no es inherente en los municipios el poder de conceder permisos de la naturaleza del que nos ocupa re-, sulta claro que el ferrocarril de la sociedad demandada no cruza la calle del Sol de Arroyo con permiso de autoridad *840competente. 28 Cyc. 866, 867 y 869. Davis v. New York, 14 N. Y. 506, 67 Am. Dec. 186. Stevenson v. Missouri Pac. R. Co., (Mo. 1895), 31 S. W. 793.
En apoyo de la sentencia alega el apelado qne en la de-manda se alegan dos clases de daños cansados por el ferro-carril, nnos personales qne snfren los inquilinos de la casa y no el dueño, por lo qne éste no puede basar en ellos su de-manda; y otros a la propiedad, pero qne éstos no correspon-den al demandante sino al anterior dueño de la finca, al qne lo era cuando el ferrocarril fué construido, los qne sólo po-drían ser reclamados por el demandante en caso de qne la cansa de acción le hubiera sido cedida.
Aunque eso es así, sin embargo la demanda alega también otros daños qne son actuales, qne está sufriendo el deman-dante, como el de qne el humo de las locomotoras inunda el patio de la casa llenándolo de fragmentos de carbón, man-chando y desfigurando su pintura.
En cuanto al tanque se hace por el apelado la misma ale-gación de no tener el demandante personalidad para reclamar por los daños personales que sufren sus inquilinos con las emanaciones de las mieles que tiene y agrega que no se alega daño en cuanto a la propiedad, pero a este último extremo se contesta diciendo que en el número cinco de la alegación octava se expone textualmente que: “La emanación fermental del tanque precipita y contribuye a la oxidación del techo.”
Alega pues el demandante que sufre perjuicios en su pro-piedad por ambas causas de acción y pudo por tanto estable-cer su demanda.
En cuanto al fundamento del juez de que la causa de ac-ción por el tanque no consigna por qué constituye un estorbo público o privado nos bastará recordar que el demandante alega en este particular que las emanaciones de las mieles ■exhalan continuamente olores desagradables y emanaciones insalubres que perjudican a sus inquilinos y a su propiedad; alegaciones que constituyen un perjuicio o incomodidad (nuisance) porque los hechos expuestos en ellas producen molestia, *841daño, mal que esencialmente interviene en el goce de la vida y de la propiedad; perjuicio que es público porque afecta a todos los habitantes de Arroyo pero que puede exigir el de-mandante porque le causa perjuicios en su propiedad. 29 Cyc. 1152.
Por las razones expuestas, teniendo la demanda hechos suficientes determinantes de cansa de acción en favor del apelante, la sentencia debe ser revocada, debiendo continuar ios procedimientos en la corte inferior.

Revocada la sentencia apelada y devuelto el caso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison firmó conforme con la sentencia.